19-23013-rdd    Doc 259   Filed 05/16/21 Entered 05/16/21 19:33:54    Main Document
                                      Pg 1 of 14




                                  www.abramslaw.com
                             1 Metrotech Center - Suite 1701
                               Brooklyn, New York 11201
                                   Tel: 718-215-5300
 ANDREA J. CARUSO                  Fax: 718-215-5304
 Partner
 acaruso@abramslaw.com



May 16, 2021

VIA ECF and email
The Honorable Robert D. Drain
United States Bankruptcy Court
300 Quarropas Street
White Plains, New York 10601

               Re:   In re 53 Stanhope, LLC, et al., Case No. 19-23013 (RDD) (Bankr.
                     S.D.N.Y.)

Dear Judge Drain:

      I am writing in response to the letter filed and emailed by Brooklyn Lender on
Saturday night, May 15, 2021. The Debtors and my co-counsel will be unavailable
until Wednesday because of the Jewish holiday of Shavuot, but I will be available
between now and then.

      Although the Debtors are skeptical as to Brooklyn Lender's motive for seeking
discovery, let alone its entitlement to discovery, the Debtors did not ignore Brooklyn
Lender's demands. On May 12, 2021, I explained the Jewish holiday situation to
Brooklyn Lender which is why no one would be available on Tuesday. It is worth
noting however that the Notice of Deposition on the Debtors requested a deposition
on March 18, 2021. Therefore, there was no actual date of May 18th as claimed by
Brooklyn Lender. Additionally, we could not complete document production by last
Friday as we intended, and were planning to provide documents today, even if
Brooklyn Lender had not filed its letter with the Court.

      Simultaneously herewith, the Debtors have served the responses to the
Requests for Production from Brooklyn Lender dated April 23, 2021. This is
approximately three weeks after service. The Debtors respectfully submit this is
"reasonable" even though the demands themselves appear to be unreasonable.

       The Debtors contend that Brooklyn Lender's discovery demands are interposed
for the improper purposes of (a) interfering with the Debtors' financing for the D&W
19-23013-rdd   Doc 259    Filed 05/16/21 Entered 05/16/21 19:33:54       Main Document
                                      Pg 2 of 14
Ltr to Hon. Drain
Page 2 of 2
May 16, 2021

and Meserole Plan, (b) delaying confirmation to permit default interest to accrue
under the Liquidation Plan and the D&W and Meserole Plan, and (c) as a de-facto
stay pending appeal for all Debtors.

      The Debtors have proposed three (3) separate plans as follows (a) the D&W
and Meserole and Lorimer Refinance Plan; (b) the Liquidation Plan and (c) the
Reinstatement Plan. The Reinstatement Plan is the only Plan that has post-Effective
Date Debtor obligations that would even arguably justify discovery.

       The Debtors note further that Brooklyn Lender did not confer with the Debtors
before demanding approval of their Proposed Schedule (Exhibit 6). Nor did Brooklyn
Lender even attempt to justify to this Court an adjournment of all plans, despite the
very limited post-confirmation Plan issues.

       Moreover, given the extensive discovery already taken in 2019 and 2020 in
these cases, not to mention the trial time on the issues for which discovery is being
sought, the conclusion is inescapable that Brooklyn Lender intends to relitigate
issues that have already been decided.

       For example, the D&W and Meserole Plan already provide for payment in full
with default interest based on this Court's prior order. There should be no delay in
confirmation on that plan to take discovery because if confirmed, Brooklyn Lender
will be paid off before the proposed discovery is completed.

      Similarly, the Liquidation Plan provides for the sale of all of the subject 13
properties with Brooklyn Lender first in line for payment in full plus default interest
based on this Court's prior order, after payment of statutorily senior obligations.
Brooklyn Lender can do no better under a Chapter 11 plan regardless of any
discovery.

       Further discovery on these plans is unnecessary and, therefore, interposed for
to obtain an improper advantage by delay.

       Finally, with respect to Maguire Capital, Brooklyn Lender's discovery
demands may interfere with potential exit financing. This issue was raised
previously, with respect to Lightstone Capital and the Court concluded, in its email
dated July 22, 2020, “[r]elatedly, no one should be interfering with the debtor’s efforts
to obtain exit financing. There is no need to take discovery of, or make inquiries of,
prospective exit lenders.” Nothing has changed. Debtors are attaching a copy of the
Commitment letter from Maguire Capital, dated May 12, 2021 which is the only
document that is relevant to Brooklyn Lender.
19-23013-rdd   Doc 259   Filed 05/16/21 Entered 05/16/21 19:33:54      Main Document
                                     Pg 3 of 14
Ltr to Hon. Drain
Page 3 of 2
May 16, 2021

      In summary, the Debtors dispute any implication of Debtor misconduct, and
respectfully submit that these cases are ripe for a plan confirmation hearing without
further delay or discovery.



                                                    Respectfully yours,


                                                    Andrea J. Caruso




cc:   All parties (via ECF and email)
19-23013-rdd            Doc 259     Filed 05/16/21 Entered 05/16/21 19:33:54                       Main Document
                                                Pg 4 of 14




 May 12, 2021

 Re: Senior Secured Loan for Strulowitz DW & Meserole Portfolio

 Dear Mr. Strulowitz:

 The purpose of this Commitment Letter ("Commitment") is to set forth the major terms and conditions under which
 an affiliate of Maguire Capital Group LLC (together with their respective affiliates, successors, assigns or designees,
 "Lender") will provide credit to certain special purpose bankruptcy remote entities (collectively, "Borrowers") in
 the form of a mortgage and, at Lender's option, mezzanine financing (the "Loan"), in each case relating to the
 Properties (as defined below). This Commitment is intended to be a commitment to lend subject to the express
 conditions set forth herein and finalization of loan documents satisfactory to Lender in its sole and absolute
 discretion.

  Property:                         10 properties located in Brooklyn, New York with an aggregate gross area of
                                    30,884 SF comprising 38 units (35 residential and 3 retail) (each a "Property"
                                    and collectively, the "Properties"), as set forth in further detail on Exhibit A.

  Purpose of the Loan:              Refinance existing loans and provide financing sufficient to effectuate an exit
                                    from the pending chapter 11 proceedings affecting the Properties, In re 53
                                    Stanhope LLC, et al., Case No. 19-23013 (S.D.N.Y.)(RDD) (the "Bankruptcy
                                    Cases").

  Borrower:                         Borrowers will consist of ten (10) newly formed, single purpose entities with
                                    no operations, assets, or activities other than the ownership interest in their
                                    respective Property and no debts or liabilities other than the Loan. Each
                                    Borrower will be structured as a bankruptcy-remote entity in a manner
                                    satisfactory to Lender.

  Closing Date:                     Closing of the Loan ("Closing") shall occur approximately thirty (30) days after
                                    entry of a confirmation order ("Confirmation Order") confirming the plan of
                                    reorganization ("Plan") in the Bankruptcy Cases (unless stayed pending appeal).

  Total Loan Amount:                $15,000,000.00 (Maguire is willing to commit $800,000 over the proposed
                                    Total Loan Amount in the event the Court rules a higher Total Payoff
                                    Amount).

  Loan Structure:                   Lender shall have the right to structure the Loan as multiple loan transactions
                                    (each, a "Sub-Loan") at Closing such that the Properties are divided into
                                    separate pools to serve as collateral for each Sub-Loan. Lender may allocate
                                    Properties to a Sub-Loan at any time in its sole discretion prior to Closing. The
                                    Loan Documents for each Sub-Loan shall provide that (a) each Sub-Loan will
                                    be cross-defaulted and cross-collateralized with the Properties encumbered by
                                    each other Sub-Loan, (b) any reserves, fees or costs contemplated herein will
                                    be allocated to the separate Sub-Loans on a prorated basis, and (c) if
                                    prepayment of any one Sub-Loan is elected, all of the Sub-Loans must be
                                    prepaid together; provided however that the applicable Borrower shall be
                                    permitted to release individual Properties from any Sub-Loan if it satisfies the
                                    conditions for release set forth herein.

  Initial Funding:                  Lender will disburse the full amount of the Loan to Borrowers at Closing, less
003323-024/00268124-3
                                                                                                             Page 1
19-23013-rdd            Doc 259   Filed 05/16/21 Entered 05/16/21 19:33:54                        Main Document
                                              Pg 5 of 14


                                  the Interest Reserve and any other reserves determined by Lender to be
                                  appropriate based on the circumstances surrounding the Loan (collectively, the
                                  "Reserves").

  Sponsor/Guarantor:              Cheskel Strulowitz.

  Interest Rate:                  The Loan will bear interest at a floating rate of One Month LIBOR + 10.00%
                                  with a floor of 10.50% per annum. The Interest Rate will be charged on an
                                  actual/360 basis.

  Amortization:                   Interest only.

  Origination Fee:                Borrowers shall pay a fee equal to 2.00% of the Loan Amount to Lender or its
                                  designee at Closing and an additional 1.00% of the then-outstanding Loan
                                  Amount on the six (6) month anniversary of Closing.

  Exit Fee:                       1.00% of the Loan Amount will be due on any prepayment and/or repayment of
                                  the Loan including payoff at maturity and shall be paid, pro rata, in connection
                                  with any partial prepayments of the Loan.

  Term:                           Twelve (12) months.

  Extension Option(s):            Subject to certain conditions then existing, including that (1) no event of default
                                  has occurred or is continuing, (2) a satisfactory credit check is provided, (3) all
                                  Reserves are replenished to the extent required by Lender, (4) evidence of all
                                  required insurance is provided to Lender, and (4) the Properties meet the
                                  Minimum Debt Yield Threshold (as defined below), the Loan may be extended
                                  for two (2) separate six (6) month periods (each an "Extension Period") by
                                  Borrowers. In the event that the Properties fail to meet the Minimum Debt Yield
                                  Threshold at the time an Extension Period is requested, Borrowers may elect to
                                  make a principal pay-down of the Loan to satisfy the Minimum Debt Yield
                                  Threshold condition. In consideration for each Extension Period, Borrowers
                                  shall pay to Lender a fee equal to 0.50% of the then-outstanding Loan Amount.
                                  During the Extension Periods, the Loan will bear interest at the same rate as the
                                  Initial Term.


  Loan Collateral & Loan          The collateral for the Loan shall include, without limitation, (a) a first priority
  Documents:                      perfected mortgage, deed of trust or deed to secure debt, as applicable,
                                  encumbering each Property, (b) a first priority perfected assignment of leases
                                  and rents, (c) a first priority perfected assignment of all contracts, agreements,
                                  trademarks, licenses, goods, equipment, accounts, fixtures and all other tangible
                                  and intangible personal property located on or used in connection with each
                                  Property, (d) a first priority perfected security interest in all monies deposited
                                  into the Lockbox Account and all operating accounts, including all subaccounts,
                                  escrow accounts and reserve accounts, (e) the Full Payment Guaranty and the
                                  Carry Guaranty (each as defined herein), (f) UCC-1 financing statements
                                  (personal property, fixture filing and accounts and reserves), (g) an assignment




003323-024/00268124-3
                                                                                                                Page 2
19-23013-rdd            Doc 259   Filed 05/16/21 Entered 05/16/21 19:33:54                        Main Document
                                              Pg 6 of 14


                                  of all development, design and construction contracts, if any, (h) a pledge of the
                                  equity in each Borrower by such Borrower's direct and indirect owners; and (i)
                                  any and all other agreements and assurances reasonable or customary in
                                  commercial transactions similar to the Loan. The mortgage, deed of trust or
                                  deed to secure debt liens and the priority thereof shall be insured in favor of
                                  Lender and its successors and assigns, which insurance shall be issued and
                                  underwritten by a title insurance carrier designated by Lender. The equity
                                  pledges will be similarly insured by a UCC insurance carrier designated by
                                  Lender. The Loan shall be evidenced, secured and governed by documentation
                                  customary for similar transactions by Lender and be in form and substance
                                  acceptable to Lender in its sole discretion and consistent in all material respects
                                  with the terms and provisions hereof, including without limitation, standard loan
                                  documentation, security and insurance for mezzanine financings as Lender may
                                  require in the event Lender creates a mezzanine loan as described below
                                  (collectively, the "Loan Documents"). Each Sub-Loan will be cross-defaulted
                                  with the other Sub-Loans and will be cross-collateralized with the Properties
                                  encumbering each of the other Sub-Loans.

  Cash Management/Property        Borrower shall be required to open new bank accounts with an institution
  Management:                     selected by Borrower and acceptable to Lender (the "Account Bank") on or
                                  prior to Closing that will be used as the operating accounts for each of the
                                  Properties. At Closing, each Borrower and Lender shall enter into a deposit
                                  account control agreement, or similar restricted account agreement with the
                                  Account Lender (each, a "DACA"). Upon the occurrence of a Trigger Period
                                  (as defined below), each Borrower shall establish and maintain with the Account
                                  Bank a lockbox account (the "Lockbox Account") pursuant to the terms and
                                  conditions set forth in the DACA, which account shall be pledged to Lender as
                                  security for the Loan and be under the control of Lender. Upon the occurrence
                                  and during the continuation of a Trigger Period, (a) each Borrower shall cause
                                  all rents and other sums generated by the Property to be directly deposited into
                                  the Lockbox Account; (b) Lender shall be permitted to sweep all amounts from
                                  the operating accounts into the Lockbox Accounts in accordance with the terms
                                  and conditions of the DACA; (c) Lender may reserve any excess cash flow after
                                  payment of debt service and other pre-approved expenses in the Lockbox
                                  Accounts until the Trigger Period ends; and (d) Lender shall be permitted to
                                  remove the existing property manager for the Properties and replace it with a
                                  property management company of its choosing. At the end of any Trigger
                                  Period, all funds in the Lockbox Accounts shall be promptly distributed to each
                                  Borrower. All property management contracts relating to the Properties shall
                                  be required under the Loan Documents to contain market-rate fees only as
                                  determined by Lender in its sole discretion.

                                  At Closing, each Borrower shall provide to Lender executed letters directing all
                                  tenants to deposit all sums due under their respective leases directly into the
                                  Lockbox Account or any other account designated by Lender (the "Tenant
                                  Direction Letters"). Each Borrower will acknowledge and agree that such
                                  account information shall be inserted into the Tenant Direction Letters by Lender
                                  prior to distribution to such tenants. Borrower shall also covenant to provide
                                  Lender with Tenant Direction Letters for each new tenant at each Property.

  Debt Yield/Trigger Period: "Trigger Period" shall mean any period (A) commencing upon (i) the occurrence
                                 and continuance of an event of default, or (ii) the Debt Yield falling below
                                 6.5%, and (B) terminating upon, as applicable (i) the cure of the applicable
                                 event of default, (ii) the Debt Yield achieving 6.5% for three (3) consecutive
                                 calendar months annualized over a trailing twelve (12) month period (the
                                 "Minimum Debt Yield Threshold"). Notwithstanding the foregoing, a
                                 Trigger Period shall not be deemed to cease in the event any other
003323-024/00268124-3
                                                                                                                Page 3
19-23013-rdd            Doc 259   Filed 05/16/21 Entered 05/16/21 19:33:54                        Main Document
                                              Pg 7 of 14


                                  triggering event is then ongoing. "Debt Yield" shall mean, as of any date, the
                                  quotient (expressed as a percentage) obtained by dividing (a) Underwritten NOI
                                  as of such date by (b) the total Loan Amount. Lender's good faith calculation
                                  of the Debt Yield, and all component calculations, shall be conclusive and
                                  binding on Borrowers absent manifest error. "Underwritten NOI" shall mean
                                  "Net Rental Income plus Other Income" minus "Operating Expenses,"
                                  annualized over a trailing twelve (12) months period, as such terms are defined
                                  in the Loan Documents.

  Prepayment:                     In addition to any Exit Fee required hereunder, the Loan may be prepaid at any
                                  time subject to Lender's receipt of not less than five (5) months of projected
                                  interest payments (the "Minimum Interest") such that, at the time of
                                  prepayment, if Lender has not received the Minimum Interest, Borrowers will,
                                  as a condition to such prepayment and in addition to all other amounts that may
                                  be due under the Loan at such time, pay to Lender the difference between the
                                  Minimum Interest and the amount of interest which Lender has actually received
                                  through the date of repayment.

  Mezzanine:                      Lender reserves the right to convert any portion of the Loan to subordinate
                                  financing, including one or more tranches of mezzanine debt or subordinate
                                  debt, as well as participations in the foregoing, and to create component notes to
                                  reflect such conversions; provided however that any such conversion shall not
                                  materially affect the all-in interest cost to Borrowers. If mezzanine debt is
                                  created, one or more mezzanine borrowers may be required to own 100% of the
                                  equity interests of each Borrower and may be required to execute additional
                                  pledges of equity in each such Borrower as required by Lender in its sole
                                  discretion.

  Full Payment Guaranty:          Guarantor must execute a Full Payment Guaranty, guaranteeing payment of all
                                  amounts due under the Loan. Guarantor shall also execute a customary
                                  environmental indemnity agreement.

  Carry Guaranty:                 Guarantor must execute a Carry Guaranty guaranteeing payment of (a) interest
                                  due under the Loan (including default interest if applicable), and (b) operating
                                  expenses, insurance premiums, real estate taxes and all other carry costs of every
                                  kind related to each Property.

  Release Pricing:                Borrowers shall be permitted to release individual Properties as collateral for the
                                  Loan upon payment to Lender of the greater of: (a) 130% of the Loan Amount
                                  allocated to such Property or (b) if sold, the net sale price of the Property after
                                  expenses directly related to the closing, but in no event more than 5.0% of the
                                  sale price. A preliminary listing of Loan Amount allocations for each Property
                                  is set forth on Exhibit B hereto.

  Interest Reserve:               Four (4) months of projected interest under the Loan.

  Environmental and Other         Borrowers may be required to provide an environmental reserve in an amount
  Reserves:                       to be determined by Lender in its discretion, dependent upon Lender's review
                                  of the environmental reports for each of the Properties prior to Closing.
                                  Borrowers shall provide any other Reserves as are determined by Lender to be
                                  necessary and appropriate in Lender's sole discretion.

  No Additional Liens:            There shall be no financing, pledge, hypothecation or encumbrance, secured or
                                  unsecured, of any Property or of any direct or indirect ownership interests in any
                                  Borrower at any level or tier of ownership, except the Loan.


003323-024/00268124-3
                                                                                                                Page 4
19-23013-rdd            Doc 259   Filed 05/16/21 Entered 05/16/21 19:33:54                        Main Document
                                              Pg 8 of 14


  Due on Transfer/Change in       Subject to Lender's standard exceptions with respect to permitted transfers, the
  Control:                        Loan shall immediately become due and payable upon a transfer of all or any
                                  portion of any Property or of any direct or indirect ownership interests in any
                                  Borrower or any change in control of the management of any Borrower or
                                  Property.

  Assumption:                     No assumption.

  Financial Covenants:            Guarantor shall maintain a minimum net worth of at least $50,000,000 and
                                  minimum liquidity of at least $2,500,000 at all times during the Term of the
                                  Loan.

  Financial Reporting:            Each of Guarantor and each Borrower (as applicable) shall provide to Lender,
                                  in form and substance acceptable to Lender, (a) leasing and operating reports no
                                  less than monthly and more frequently upon request, (b) certified quarterly
                                  financial statements and operating statements, within fifteen (15) days of the end
                                  of each quarter, with each report providing information regarding such quarter
                                  as well as a year-to-date analysis, contrasted against the comparable period of
                                  the previous year and the then approved budget, (c) audited annual financial
                                  statements within sixty (60) days of the end of the year, and (d) such other
                                  information as Lender may reasonably request from time to time. Additionally,
                                  any and all material financial information received by Borrowers related to the
                                  Properties shall be made available to Lender within five (5) days of Borrowers'
                                  receipt thereof.

  Lease Approvals:                All commercial leases and any extensions or amendments/modifications thereto
                                  are subject to Lender's reasonable prior approval. All new residential leases or
                                  material amendments to existing residential leases shall not require prior Lender
                                  approval so long as such leases or amendments conform in all respects to
                                  Lender's pre-approved leasing parameters, which will be provided to Borrowers
                                  in connection with Closing.

  Title:                          Borrowers must provide Lender with such searches with respect to title to each
                                  Property, each Borrower, its respective principals and Guarantor as Lender may
                                  require from time to time, including a survey thereof certified to Lender and the
                                  applicable title company. Borrowers shall be required to deliver to Lender
                                  "clean" title, as determined in Lender's sole discretion, as a condition to Closing.
                                  Borrowers shall purchase an ALTA title insurance policy for Lender in the Loan
                                  Amount, containing such endorsements as Lender may require in its sole
                                  discretion. Title work will be done by a title company selected by Lender.

  Representations/Warranties/     Borrowers shall provide representations, warranties and covenants customary
  Covenants:                      for loan transactions of this nature.

  Insurance:                      Borrowers shall maintain at all times, at Borrowers' sole cost and expense,
                                  insurance policies with such coverages, carriers, amounts, and deductibles as are
                                  required by the Loan Documents. Documentation evidencing any coverages
                                  required by Lender must be delivered to Lender as a condition to Closing and as
                                  a condition to the granting of any Extension Period. Each of Lender and its
                                  successors and assigns must be listed as mortgagee, loss payee and additional
                                  insured on all such policies.

  Opinions:                       Borrowers' counsel must provide Lender with legal opinion(s) regarding each
                                  Borrower's (and to the extent applicable, Guarantor's) ownership structure, the
                                  enforceability of the Loan Documents, non-consolidation, authority to file


003323-024/00268124-3
                                                                                                                 Page 5
19-23013-rdd            Doc 259   Filed 05/16/21 Entered 05/16/21 19:33:54                       Main Document
                                              Pg 9 of 14


                                  bankruptcy, and such other matters and opinions as is customary or as Lender's
                                  counsel may require.

  Due Diligence:                  All third party reports shall be addressed to Lender and shall upon delivery
                                  become the sole property of Lender, its successors and assigns. As a condition
                                  to Closing, each Borrower shall represent and warrant to Lender that it has not
                                  made, and the due diligence materials delivered to Lender have not included,
                                  any untrue statement of a material fact or any omission that makes such
                                  Borrower's statements or any of the due diligence deliverables materially
                                  misleading.

  Bankruptcy                      Closing of the Loan is expressly conditioned upon (a) entry of the Confirmation
  Proceedings/Expense             Order in form and substance acceptable to Lender in its sole and absolute
  Reimbursement:                  discretion; (b) no stay pending appeal having been entered with respect to the
                                  Confirmation Order and either the fourteen (14) day period staying the
                                  effectiveness of the Confirmation Order under Bankruptcy Rule 3020 has
                                  passed, or the Court has waived the same; provided that Lender has the right, in
                                  its sole and absolute discretion, to waive the requirement that the Closing cannot
                                  take place before the fourteen (14) day appeal period expires, absent a stay
                                  pending appeal; and (c) all other conditions required for consummation of the
                                  Plan having been satisfied.

                                  In the event that the conditions for Closing have not occurred as of May 31,
                                  2021 or such later date as is determined by Lender in its sole discretion (such
                                  date, the "Outside Date") and Lender is ready, willing and able to close as of
                                  such Outside Date, Lender shall be permitted to terminate this Commitment on
                                  written notice to Borrowers and obtain immediate payment of its Costs (as
                                  defined herein).

                                  Each Borrower expressly acknowledges and agrees that it shall be responsible
                                  for all of Lender's out-of-pocket expenses, fees, costs and charges actually
                                  incurred by Lender in any way relating to the Loan (including Lender's
                                  underwriting due diligence in connection therewith), including without
                                  limitation legal and auditing fees, appraisals, environmental and structural
                                  engineering reports for the Properties, any other necessary or appropriate third
                                  party reports, recording and filing fees, taxes and other customary costs and
                                  expenses (collectively, "Costs"). Full payment or reimbursement of all such
                                  Costs shall be a condition to Closing. Borrowers shall indemnify, defend and
                                  hold Lender harmless from and against all such Costs regardless of whether the
                                  Loan closes or if Lender terminates this Commitment after the Outside Date.
                                  Borrowers acknowledge and agree that any such Costs shall constitute claims
                                  entitled to administrative priority in the Bankruptcy Cases.




003323-024/00268124-3
                                                                                                               Page 6
19-23013-rdd            Doc 259   Filed 05/16/21 Entered 05/16/21 19:33:54                        Main Document
                                              Pg 10 of 14



  Break-up Fee:                   Borrowers and Guarantor each hereby expressly agree and acknowledge that
                                  (a) Lender is devoting its personnel and financial resources to the consideration
                                  of this Loan; (b) in Lender's industry, business opportunities are limited and
                                  extremely competitive; (c) compensation to Lender, in the event Borrower
                                  obtains financing from a source other than Lender, would be extremely difficult
                                  to calculate; (d) Lender cannot, as a result of this underwriting and analysis,
                                  commit its resources to other potential transactions and may be deprived of
                                  business opportunities thereby; and (e) Lender may suffer negative impact in the
                                  industry in the event Borrower obtains financing from a competitor of Lender.
                                  Accordingly, Borrowers and Guarantor each hereby expressly agree that, in the
                                  event Borrower Guarantor or affiliate thereof does not elect to finance the
                                  Properties, combines the Properties with other properties to be financed, elects
                                  to divide the Properties and finance them, or obtains financing for the
                                  Properties from a source other than Lender after the date hereof, Lender shall
                                  become immediately entitled to payment of a break-up fee ("Break-Up Fee")
                                  equal to two percent (2.0%) of the Loan Amount (i.e., $300,000), which
                                  each Borrower and Guarantor acknowledges and agrees constitutes liquidated
                                  damages and is a reasonable estimate of Lender's damages under the
                                  circumstances. Borrower and Guarantor shall be jointly and severally
                                  responsible for Lender's legal and other out-of-pocket fees and expenses in
                                  connection with the recovery of the Break-Up Fee. Borrowers acknowledge
                                  and agree that the Break-Up Fee shall constitute a claim entitled to
                                  administrative priority in the Bankruptcy Cases.

  Broker Fee:                     There is no broker associated with this transaction. Borrowers agree to
                                  indemnify, defend and hold Lender harmless from and against any claims for a
                                  broker's commission, finder's fee or other payments no matter how described,
                                  and any other costs liabilities or expenses incurred by Lender in connection with
                                  any claim asserted by a broker or other party who claims to have worked with
                                  or represented Borrowers in connection with the Loan. The obligations of
                                  Borrowers under this paragraph shall survive the expiration or termination of
                                  this Commitment.

  Governing Law:                  This Commitment shall be governed by, and construed in accordance with, the
                                  laws of the State of New York, without regard to principals of conflicts of laws.
                                  Any action, suit, proceeding or litigation arising out of or relating in any way to
                                  this Commitment shall commence and be maintained exclusively in the state or
                                  federal courts of the State of New York. Borrowers will be responsible for
                                  Lender's legal and other out-of-pocket fees and expenses in the event Borrowers
                                  are unsuccessful in any action, suit, proceeding or litigation brought against
                                  Lender. EACH PARTY HERETO HEREBY WAIVES ITS RIGHT TO A
                                  TRIAL BY JURY IN ANY ACTION, SUIT, PROCEEDING OR LITIGATION
                                  ARISING OUT OF OR RELATING IN ANY WAY TO THIS
                                  COMMITMENT.




003323-024/00268124-3
                                                                                                                Page 7
19-23013-rdd            Doc 259   Filed 05/16/21 Entered 05/16/21 19:33:54                   Main Document
                                              Pg 11 of 14


 To commence processing of the requested Loan, please sign and return an executed counterpart of this Commitment.
 This Commitment supersedes all prior discussions, agreements, commitments, arrangements, negotiations or
 understandings, whether oral or written, of the parties with respect thereto.



                                                Sincerely,


                                               MAGUIRE CAPITAL GROUP LLC




                                                By:
                                                      Name: Marvin V. Azrak
                                                      Title: Authorized Signatory




003323-024/00268124-3
                                                                                                          Page 8
19-23013-rdd            Doc 259   Filed 05/16/21 Entered 05/16/21 19:33:54   Main Document
                                              Pg 12 of 14


 Agreed to and accepted on behalf of Borrowers:



 By:
       Name:
       Title:




003323-024/00268124-3
                                                                                     Page 9
19-23013-rdd            Doc 259   Filed 05/16/21 Entered 05/16/21 19:33:54      Main Document
                                              Pg 13 of 14



                                                 EXHIBIT A



                             Assets                                     Portfolio Summary
#           Address                              Type        Gross Sq    Residential      Retail
                                                             Ft          Units            Units
1           130 South 2nd Street, Brooklyn, NY   Four-       4,608       4                0
            11249                                Family
2           318 Bedford Ave, Brooklyn, NY        Mixed-      2,640      2                 1
            11249                                Use
3           740 Driggs Ave, Brooklyn, NY         Mixed-      1,995      2                 2
            11211                                Use
4           144 Huntington Street, Brooklyn,     Two-        1,776      2                 0
            NY 11231                             Family
5           68 Carroll Street, Brooklyn, NY      Three-      2,450      3                 0
            11231                                Family
6           342 Rodney Street, Brooklyn, NY      Four-       4,275      4                 0
            11211                                Family
7           178 Meserole Street, Brooklyn, NY    Multi-      3,750      5                 0
            11206                                Family
8           180 Meserole Street, Brooklyn, NY    Multi-      3,750      5                 0
            11206                                Family
9           182 Meserole Street, Brooklyn, NY    Multi-      3,750      5                 0
            11206                                Family
10          440 Lorimer Street, Brooklyn, NY     Three-      1,890      3                 0
            11206                                Family
Total                                                        30,884     35                3




003323-024/00268124-3
                                                                      EXHIBIT B
                                                                                                                                                                            19-23013-rdd




                                               DW & Meserole Portfolio Loan Allocation & Release Price Schedule
  #                              Property                        Gross Sq Ft    Total Units        ALA          Min. Release (%)   Min. Release Price
  1            130 South 2nd Street, Brooklyn, NY 11249             4,608            4          $2,094,000           130%             $2,722,200
                                                                                                                                                                            Doc 259




  2               318 Bedford Ave, Brooklyn, NY 11249               2,640            3          $2,285,000           130%             $2,970,500
  3                740 Driggs Ave, Brooklyn, NY 11211               1,995            4          $1,234,000           130%             $1,604,200
  4            144 Huntington Street, Brooklyn, NY 11231            1,776            2           $762,000            130%              $990,600
  5               68 Carroll Street, Brooklyn, NY 11231             2,450            3           $875,000            130%             $1,137,500
  6              342 Rodney Street, Brooklyn, NY 11211              4,275            4          $1,520,000           130%             $1,976,000
  7             178 Meserole Street, Brooklyn, NY 11206             3,750            5          $1,752,000           130%             $2,277,600
  8             180 Meserole Street, Brooklyn, NY 11206             3,750            5          $1,683,000           130%             $2,187,900
  9             182 Meserole Street, Brooklyn, NY 11206             3,750            5          $1,820,000           130%             $2,366,000
 10              440 Lorimer Street, Brooklyn, NY 11206             1,890            3           $975,000            130%             $1,267,500
                                                                                                                                                                    Pg 14 of 14




Total                                                              30,884            38        $15,000,000           130%            $19,500,000
                                                                                                                                                        Filed 05/16/21 Entered 05/16/21 19:33:54
                                                                                                                                                                            Main Document




003323-024/00268124-3
